DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-22 are pending in the instant application. Claims 5-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected subject matter. The withdrawn subject matter is patentably distinct from the elected subject matter as it differs in structure and element and would require separate search considerations. In addition, a reference which anticipates one group would not render obvious the other. Claims 1 and 4 are rejected. Claims 2 and 3 are objected. 
Information Disclosure Statement
	The information disclosure statement filed on October 15, 2021 has been considered and a signed copy of form 1449 is enclosed herewith. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, the composition comprises a “phosphine sulfide-stabilized phosphine” and a pharmaceutically acceptable carrier excipient. “Phosphine sulfide-stabilized phosphines (PSP)” are described in the specification by way of reference to two non-patent literature citations and four specific examples are disclosed (i.e., PSP-1, PSP-2, phenPS, and naphPS). See pages 8 and 9. It is unclear to the examiner, however, what can be included in the full scope of a “phosphine sulfide-stabilized phosphine.” In other words, the examiner cannot immediately envisage what can be considered a “phosphine sulfide-stabilized phosphine” based on the description in the specification. Therefore, the above term renders the claims indefinite and appropriate correction is required. This rejection can be overcome, for example, by amending claim 1 to be limited to the four examples of a “phosphine sulfide-stabilized phosphine” (i.e., PSP-1, PSP-2, phenPS, and naphPS) given in the specification. 
Claim Objections
Claims 2 and 3 are objected to for depending on a previously rejected claim. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232. The examiner can normally be reached Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626